                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 JEFFREY E. OLSON,

          Plaintiff,                                                      ORDER
    v.
                                                                 Case No. 18-cv-666-jdp
 JAMES SCHWOCHERT,

          Defendant.


         On September 26, 2018, I entered an order in this case giving plaintiff an extension of

time to submit the $12.28 initial partial payment of the $350 filing fee by October 17, 2018.

Now plaintiff has filed a notice indicating that he has submitted disbursement requests for the

$12.28 initial partial payment to the institution’s business office, but the requests have yet to

been processed. Dkt. 8.

         I will give plaintiff another extension of time, until November 15, 2018, to submit the

$12.28 initial partial payment. If plaintiff is still unable to submit the $12.28 initial partial

payment by November 15, 2018, plaintiff should provide the court with a copy of the

documentation that plaintiff has submitted to the institution’s business office that shows the

steps he has taken to request funds to pay the initial partial payment.




                                             ORDER

         IT IS ORDERED that:

         1.      Plaintiff Jeffrey Olson may have an enlargement of time until November 15,

2018, in which to submit a check or money order payable to the clerk of court in the amount

of $12.28. If sufficient funds do not exist in plaintiff’s regular account to pay the entire $12.28
initial partial fee, plaintiff will then be allowed to use his release account funds to pay the initial

partial payment balance.

       2.      If by November 15, 2018, plaintiff fails to make the initial partial payment or

show cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily

and the case will be closed without prejudice to plaintiff filing this case at a later date.




                       Entered this 24th day of October, 2018.


                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge




                                                  2
